EXHIBIT 5
8/10/2020       Ajua Bail Bonds | 24 Hour Emergency Licensed Bail Bonds Company Fresno Bondsmen Agents | Get out of Jail Fast Mobile Notary Revi…




  CALL US TODAY

  (559) 237-0777

  Se Habla Espanol

  1237 Van Ness Avenue

  Fresno CA 93721

   ⇒ Navigate




  Ajua Bail Bonds of Fresno, CA




                                 When a loved one gets arrested, most people are unfamiliar with how to help
  them get out of jail. At Ajua Bail Bonds, we understand that the process of a bail bond may be unfamiliar to you

www.ajuabailbonds.com                                                                                                                         1/6
8/10/2020       Ajua Bail Bonds | 24 Hour Emergency Licensed Bail Bonds Company Fresno Bondsmen Agents | Get out of Jail Fast Mobile Notary Revi…

  Help with Bail Review Hearings & Other Legal Services in Greater
  Selma, CA
  We pride ourselves on providing more than just bail bonds; we also educate and assist our clients with the entire
  legal process from assistance with bail review hearings to legal services from our many alliances with
  prominent attorneys in the state of California. Our experience, knowledge and resources consistently deliver
  unparalleled results for our satisfied clients. You can reach us at (559) 237-0777 with any questions or concerns
  24-hours a day.



  Bail Financing on Approved Credit in Greater Atwater, California
  Ajua Bail Bonds is proud to offer financing on approved credit. You may also qualify for up to a 20% rebate if
  you meet applicable conditions such as:
  – Private Attorney
  – Union Member
  – Military Discount
  – AARP Member


  Ajua Bail Bonds has Expertise in all Bail Related Areas in Greater
  Merced, CA Including:
  • Criminal Cases
  • Domestic Violence & Spousal Abuse
  • DUI, Traffic Cases & Suspended License
  • Drug Offenses
  • Probation Violation
  • Federal & Appeal Bonds
  • Large Bond Specialist
  • Family Law
  • Assault w/Deadly Weapon
  • Rape
  • Embezzlement & Petty Theft
  • Burglary & Stolen Property
  • Vandalism



  Emergency 24 Hour Bail Bonds Company offering Legal & Mobile
  Notary Services. Ajua have Licensed Bail Bondsmen in Fresno,
  Madera, Kings & Tulare County of Central Valley California ready to
  Offer Free Consultations, Military Bail Bonds, Flexible Payment
  Plans, Rebates Financing on Approved Credit and Get you or your
  Loved Ones out of Jail Fast!

www.ajuabailbonds.com                                                                                                                         3/6
8/10/2020       Ajua Bail Bonds | 24 Hour Emergency Licensed Bail Bonds Company Fresno Bondsmen Agents | Get out of Jail Fast Mobile Notary Revi…




                                                       Get A Free Quote!

             Name


             Phone


             Email


             Subject


             Message




               Submit




  Follow Us




  Testimonials




www.ajuabailbonds.com                                                                                                                         4/6
8/10/2020       Ajua Bail Bonds | 24 Hour Emergency Licensed Bail Bonds Company Fresno Bondsmen Agents | Get out of Jail Fast Mobile Notary Revi…

  and we are honored to walk you through the process and meet all of your bail bond needs. Our bail bondsmen
  are experienced, empathetic and reliable. When you are in need of a helpful and discreet bail bondsman, call
  us and speak with a live bail bondsman anytime. We offer fast release of your loved ones and are available 24/7
  because we understand that time is of the essence and situations arise when you least expect them. No bail is
  ever too big or too small for Ajua Bail Bonds to handle in Fresno, Madera, Kings or Tulare County in the
  Central Valley, California. Contact us whenever you need fast, efficient and confidential bail bond services!


  Se Habla Espanol (559) 237-0777




  If you have any questions, please email us at ajua93721@gmail.com




             Ajua Bail Bonds Bail Bonds in Fresno




  Get Out Of Jail Fast with Emergency Bail Bonds in the Central Valley
  Quickly get out of jail with bail bonds from our knowledgeable bail bond company. Ajua Bail Bonds is the most
  experienced and connected bonding company in Fresno California. We work closely with you to ensure a
  smooth process before, during and after release. We are well known and connected with the Jails, Substations,
  Correction Centers, Courthouses and Attorneys in Fresno, Madera, Kings and Tulare Counties. Ajua Bail Bonds
  is dedicated to providing you with quality, confidential, and speedy services for criminal, traffic, and
  immigration bonds. Contact us to take advantage of our vast bail bond experience – and we also offer notary
  public services.




www.ajuabailbonds.com                                                                                                                         2/6
8/10/2020       Ajua Bail Bonds | 24 Hour Emergency Licensed Bail Bonds Company Fresno Bondsmen Agents | Get out of Jail Fast Mobile Notary Revi…

  Best Bail Bonds Service in all of Fresno! Ajua is by far the most honest, friendliest and most helpful. Raquel is
  the best - she goes above and beyond to help you.

  - A Nahin
  Click Here to Leave a Review



  On a cell phone, just scroll down and click the 5th star to leave your review!



  Click Here for A Map to our Offices
  AJUA BAIL BONDS
  1237 Van Ness Avenue
  Fresno CA 93721




  In Custody Lists / For Inmate Search Just Click Links Below




www.ajuabailbonds.com                                                                                                                         5/6
8/10/2020       Ajua Bail Bonds | 24 Hour Emergency Licensed Bail Bonds Company Fresno Bondsmen Agents | Get out of Jail Fast Mobile Notary Revi…




   ⇒ Navigate

  © Ajua Bail Bonds 2014 All Rights Reserved Privacy Policy




www.ajuabailbonds.com                                                                                                                         6/6
